Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 2, 5-7, 10 and 18 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 01/31/2022.
Claim 18 is currently amended.
Claims 1, 3-4, 8-9 and 11-17 are cancelled and not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 5-7, 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a final medical record for a patient. 
Independent claim 18 falls within the statutory category of a process. Claim 18 is directed to certain methods of organizing human activity including managing personal behavior or relationships or interactions between people.
The limitations of generating text from an output of a microphone, identifying key text terms from the generated text, providing text conversion and key text term selection, real-time 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – one or more servers which communicate with a distributed computer network, at least one non-transitory storage device communicatively coupled to the user computers, a healthcare device to execute the abstract idea of building a medical record. The servers, non-transitory storage device, and healthcare device are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The use of the servers 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of one or more servers which communicate with a distributed computer network, at least one non-transitory storage device communicatively coupled to the user computers, a healthcare device to execute the abstract idea of building a medical record amounts to no more than mere instructions to apply the exception using a generic computing component.  The specification describes that the server is one of those servers known to those skilled in the art, the user computers may be well-known computers such as desktop computers, laptops, etc., and each of the devices (servers and user computers) are merely any device with a processor, memory and hardware to accomplish functions of the claims ([0042-0043]).  The network is recited as a distributed computer network well known to those of ordinary skill in the art, where the computer network is the Internet (Specification, [0041]) and the computer with processor that is connected to the network can be a desktop computer, laptop computer, etc. (Specification, [0041-0042]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere 
Dependent Claims 2, 5-7 and 10 add limitations which amount to certain methods of organizing human activity similar to the independent claims.  For example, Claims 2 and 5-7 include identifying a medical condition related to the key text term, updating the patient medical record, storing the key terms related to billing codes and medical conditions, and October 2019 Update on Subject Matter Eligibility, the interaction between a person and a computer falls into the subgrouping of managing interactions between people.  Therefore, the claims are directed to an abstract idea.  
The dependent claims do not integrate the judicial exception into a practical application or provide significantly more than the abstract idea because there are no additional elements which impose meaningful limits on the judicial exception beyond those identified in the independent claim.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. Accordingly, Claims 2, 5-7, 10 and 18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US 2013/0138457 A1), hereinafter referred to as Ragusa, in view of Cardoza et al. (US 2013/0297348 A1), hereinafter referred to as Cardoza.
As per Claim 18, Ragusa discloses a process of generating an appropriately phrased and formatted final medical record suitable for medico-legal documentation in standard clinical terminology comprising:
[0018-0019] servers with database and computer-readable storage medium which are distributed across a plurality of platforms which are in communication using transmission media, [0021] system includes various devices which are in bi-directional communication via a communications network, [0023] system has more than one server linked via communication network, [0025] server connected with mobile computing devices, i.e. user computers), 
at least one non-transitory storage device communicatively coupled to the user computers ([0018] computer readable storage medium which refers to one or more non-transitory medium residing on a processor to cause a computer to execute instructions),
the environment further including a healthcare device configured to rely on the text of the dialogue between a patient and a healthcare professional to build a medical record that associates the key text terms with appropriate contextual language ([0025-0026] mobile computing devices to carry out steps of the invention, [0028] devices execute modules including speech recognition and text processing, [0050] portions of text are generated into a documentation record using documentation skeleton module, see also Claim 1),
the servers configured to store rules and program modules capable of employing other rules ([0018] server with a database and computer-readable medium which executable instructions/program modules to cause computer to operate in a specific manner, i.e. rules), and
[0056] patient record stored via host system, [0024] store in the host system data including patient documentation, [0019] database on host system, [0050]/[0053] pre-defined diagnosis-specific dictionary, i.e. table of symptoms/treatments/billing codes stored to enter into documentation form),
wherein the server and user computers each include a processor communicatively coupled to at least one memory having executable computer code (Fig. 1, [0018-0023] system includes a database with computer-readable medium with computer program product/instructions to cause system to implement instructions, where the system includes various devices connected via a communications network and all of the devices include program modules executable to perform the method) for:
automatically generating text from an output of a microphone communicatively coupled to the at least one processor, the microphone configured to receive speech from a patient (Abstract, [0009], Claim 1 microphone collects voice signals during patient-caregiver encounter, transforms into audio data files which are transformed into text, [0026] the microphone is communicatively connected to the computing device, [0040] speech recognition module transcribes the audio into text);
automatically identifying, by the healthcare device, key text terms from the automatically generated text (Abstract, Fig. 4, [0009] text processing module extracts and organizes keywords in clinical data, [0025] computing device such as a mobile computing device/smart phone executes the modules of instructions, [0041-0042] keywords/key clinical phrases are parsed from the text and identifying predetermined keywords, [0049-0050] identifying codes and diagnoses from text processing);
generating the final patient medical record based on the key text terms ([0050] portions of text are generated into a documentation record using documentation skeleton module, see also Claim 1, [0049] portions of the transcribed text include the codes and diagnoses identified, see Fig. 4, 406 where identified diagnoses and billing code from transcribed text is used to create documentation records, [0053] populate the document skeleton with identified information to create document), 
However, Ragusa may not explicitly disclose the following which is taught by Cardoza:
providing text conversion and key text term selection with natural language parsing, by the healthcare device ([0069-0070] from a free-form narration, automatic speech recognition is performed on audio to obtain a textual representation of the narration/clinician dictation and the medical facts (interpreted as key text term) is extracted from the text by applying natural language processing, see Figs. 1 and 3A, [0099] ASR engine and fact extraction components are executed by processors of the system, [0102] the processor can be of a client device, also see [0200] converting speech to text) and real-time input by the healthcare professional, by the healthcare device ([0151] text panel of the user interface includes a text editor function for clinician to directly enter text into text panel during the patient encounter where the text panel also displays the text of the ASR engine, speech recognition, in real-time while clinician is dictating, see Fig. 2 and 3A, 220 text editor screen on UI where clinician can edit as the text is being rendered from speech recognition);
[0185] generating a new electronic medical record for a patient based on extracted medical facts) , wherein the key text terms exist in sentences or phrases that read like natural written and/or spoken language ([0069-0070] the medical facts are extracted from text which is created from a free-form narration spoken by a physician, see also [0200] text documenting patient encounter is a transcription of spoken language/speech from a physician).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using natural language processing for converting text and selecting key terms to generate a patient medical record from Cardoza with the known system of converting a free-form narration of a patient encounter to text and creating a patient record from Ragusa in order to create an electronic medical record for a patient containing longitudinal medical information stored in a data repository to save physical space and provide time savings to clinician’s and healthcare personnel (Cardoza [0007]).
As per Claim 2, Ragusa and Cardoza teaches the process of Claim 18.  Ragusa also teaches identifying at least one medical condition related to the at least one key text term ([0042-0043] based on presence of a keyword, use associations to categorize keyword by conditions or diseases).
As per Claim 5, Ragusa and Cardoza teaches the process of Claim 2.  Ragusa also teaches automatically updating the patient medical record based on the at least one key text term and the at least one medical condition ([0050-0051] keywords from text are transformed to create/enter into documentation record using documentation skeleton module by transforming the transcribed text into sections including primary diagnosis billing codes, treatment plans, .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US 2013/0138457 A1), in view of Cardoza (US 2013/0297348 A1), in view of Bacon et al. (US 2013/0080187 A1), hereinafter referred to as Bacon, in view of Covit et al. (US 2005/0240439 A1), hereinafter referred to as Covit.
As per Claim 6, Ragusa and Cardoza teaches the process of Claim 5.  Ragusa and Cardoza may not explicitly teach the following which is taught by Bacon: storing on the non-transitory storage device key terms related to billing codes and medical conditions (Fig. 11, [0020]/[0059] table of association between keywords, medical codes; [0007] medical codes are sufficient to represent a medical condition; [0058] although the medical codes are shown as ICD-9 codes, other medical classification systems can be used, [0089] ICD includes ICD-9 and ICD-10 codes). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of mapping key terms to ICD-10 codes which are used to create a patient record from Bacon with the known system of converting an patient encounter to text and creating a patient record including billing codes from the text information from Ragusa and Cardoza in order to accurately represent a patient’s medical conditions and care provided to an insurance company or other payer (Bacon [0003]).
Covit also teaches a database of key terms related to ICD- 10 billing codes ([0054-0057] dictionary or searchable data structure is generated that maps English terminology to medical codes such as ICD, Abstract discloses ICD refers to ICD-9 and ICD-10 versions). Therefore, it would have been obvious to combine the known concept of identifying from text an ICD-10 
As per Claim 7, Ragusa, Cardoza, Bacon and Covit teaches the process of Claim 6.  Ragusa also teaches the key text terms are identified by comparing the text with the key terms stored in the non-transitory storage device ([0041-0043] based on presence of a keyword, use associations to categorize keyword by conditions or diseases using a database of predetermined keyword associations).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US 2013/0138457 A1), in view of Cardoza (US 2013/0297348 A1), further in view of Zasowski et al. (US 2017/0068781 A1), hereinafter referred to as Zasowski.
As per Claim 10, Ragusa and Cardoza teaches the process of Claim 18.  The combined references may not teach calculating the highest allowable Evaluation and Management (E&M) level which is taught by Zasowski ([0027-0028] determining the appropriate E/M level which is not overcoding which is above the appropriate or allowable level for services rendered).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using the information from a patient encounter to determine the largest appropriate E&M level allowed to bill for services from Zasowski with the known process of converting information from a patient encounter to billing codes from the combined references in order to receive prompt and precise reimbursements from payers for services rendered to a patient (Zasowski [0002]).
Response to Arguments
Applicant’s arguments, see Pages 4-6, “Claim Rejections - 35 U.S.C. §101”, filed 01/31/2022 with respect to claims 2, 5-7, 10 and 18 have been fully considered, but they are not persuasive.  
Applicant argues that the present claims are not directed to an abstract idea because they provide a specific solution to problems generating medical records and improving patient treatments with a healthcare environment.  Applicant asserts that this is necessarily rooted in computer technology and thus constitutes an inventive concept.  Examiner respectfully disagrees.  The claims do not recite solving a problem which is necessarily rooted in computer technology.  Generating medical records and improving healthcare treatments are not necessarily rooted in computer technology, but rather are directed to the abstract idea itself of certain methods of organizing human activity.  The generating of medical records and improving healthcare treatments, which is the abstract idea itself, are carried out through the use of an environment including servers communicating with a computer network and linked to user computers communicatively coupled to a non-transitory storage device.  These computer components are applied to execute the abstract idea, which amounts to mere instructions to apply the exception which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
Applicant argues that the claims generate appropriately phrased and formatted final medical records in a standard terminology, which involves collecting speech from a microphone, generate text from the output of the microphone which is audio that can be heard by a person, identifying key text terms, converting the text and selecting key terms, receiving 
Applicant argues that the claims are directed to a specific improvement to the way computers operate by providing text conversion and key text term selection with natural language parsing and real-time input by the healthcare professional because the prior art does not contain this limitation.  First, Examiner does not agree that the prior art does not teach this limitation.  Second, carrying out text conversion and key term selection is part of the abstract idea and not an additional element and does not provide an improvement to computer operation.  Applicant does not provide explanation of how the computer operations are improved.  Any improvement to text conversion or key text term selection would be an improvement to the abstract idea itself and not to the operation of the computer.  No matter how novel the improvement to the abstract idea, it is still an improvement to the realm of the abstract and thus does not integrate the abstract idea into a practical application. Therefore, the rejection is maintained.
Applicant’s arguments, see Pages 6-7, “Rejections under 35 U.S.C. §103”, filed 01/31/2022 with respect to claims 2, 5-7, 10 and 18 have been fully considered but they are not persuasive.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicant argues that Ragusa teaches a text processing module for extracting and organizing clinical data and therefore, the natural language processing of Cardoza would render the text processing module of Ragusa redundant and inoperative because it extracts and organizes text in a different way.  Examiner notes that a single reference, in this case, Ragusa is not used to cite all of the limitations of the claims, but rather a combination of Ragusa and Cardoza.  The Cardoza reference teaches the manner of extracting and organizing the data which is natural language processing is combined with the process of building a medical record from Ragusa, where the record is built based on the key text terms discovered using natural language processing from Cardoza.  The references are analogous art in that they are in the same field and solving similar problem.  Therefore, it would be obvious to modify the medical record building process of Ragusa where the extracting and organizing text uses natural language processing from Cardoza in order to create an electronic medical record for a patient containing longitudinal medical information stored in a data 
Additionally, Applicant argues that neither Ragusa nor Cardoza teach the amended limitation “real-time input by the healthcare professional”.  Applicant describes this limitation as the provider having the option to add additional information from the patient during the patient visit, which is real-time data entry.  This would include the provider revising the documentation during the visit.  Examiner respectfully disagrees and asserts that this is taught by Cardoza ([0151] text panel of the user interface includes a text editor function for clinician to directly enter text into text panel during the patient encounter where the text panel also displays the text of the ASR engine, speech recognition, in real-time while clinician is dictating, see Fig. 2 and 3A, 220 text editor screen on UI where clinician can edit as the text is being rendered from speech recognition). In Cardoza, a text editor screen provides the physician the ability to directly enter data during the patient visit and also to dictate and have the data captured through a microphone to be captured as speech recognition and analyzed automatically through the system.  As per the description by the Applicant, the data is captured both by microphone and by data entry during the patient encounter visit and thus is entered in real-time.  Therefore, the rejection is updated, as per the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626